Exhibit 99.2 Consolidated Report to the Financial Community FourthQuarter 2009 (Released February 11, 2010) HIGHLIGHTS After-Tax EPS Variance Analysis 4th Qtr. 4Q 2008 Basic EPS – GAAP Basis $1.09 Special Items – 2008 0.12 ■ Normalized non-GAAP* earnings, excluding special items, were $0.77 per share for 4Q 2008 Normalized Earnings – Non-GAAP Basis* $1.21 thefourth quarter of 2009, compared with $1.21 per share for thefourth quarter of 2008. Distribution Deliveries (0.06) GAAP earnings for thefourth quarter of 2009 were $0.78 per sharecompared with $1.09 Ohio Utilities DistributionRate Increase 0.04 per share for the fourth quarter of 2008. Ohio Delivery Service Improvement Rider 0.05 Ohio Transition Cost RecoveryMargin (0.16) ■ Normalized non-GAAP* earnings for 2009, excluding special items, were $3.77 per Generation Gross Margin (0.40) share, near the top end of our earnings guidance of $3.70 to $3.80 per share. Nuclear O&M (0.07) Normalized non-GAAP earnings for 2008, excluding special items, were $4.57 per share. O&M Reductions 0.21 GAAP earnings for 2009 were $3.31 per share, compared with $4.41 per share in 2008. Deferred Distribution Costs - OH (2008) (0.05) Pension Costs (0.11) 4Q 2009 Results vs. 4Q 2008 Depreciation (0.02) General Taxes 0.03 ■ Lower distribution delivery revenues (excluding the impact of the Ohio distribution rate Investment Income - NDT and COLI 0.01 changes noted below) reduced earnings by $0.06 per share. Electric distribution Financing Costs (0.01) deliveries declined 797,000 megawatt-hours (MWH), or 3%, due to the economic downturn Effective Income Tax Rate 0.11 and mild weather in the FirstEnergy companies' service territories. Heating-degree days Other (0.01) were 7% lower than the same period last year and 3% below normal. Industrial deliveries 4Q 2009 Normalized Earnings - Non-GAAP Basis* $0.77 decreased 278,000 MWH, or 3%, primarily related to reduced usage by steel and Special Items - 2009 0.01 automotive customers. Commercial deliveries declined 295,000 MWH, or 3%, while 4Q 2009 Basic EPS - GAAP Basis $0.78 residential deliveries decreased 220,000 MWH, or 2%. ■ The distribution rate increase implemented in 2009 for the three Ohio utilities increased earnings by $0.04 per share in the fourth quarter and the Ohio delivery service improvement rider, effective in April 2009, increased earnings by $0.05 per share. ■ In accordance with the Ohio Rate Certainty Plan (RCP), recovery of transition revenues for Ohio Edison Company (OE) and The Toledo Edison Company (TE) ended in December 2008, while recovery for The Cleveland Electric Illuminating Company (CEI) will extend through December 2010. Lower transition revenues in the fourth quarter of 2009 reduced earnings by $0.29 per share. This was partially offset by lower transition cost amortization in the fourth quarter of 2009, which increased earnings by $0.13 per share. ■ Generation gross margin reduced earnings by $0.40 per share, as the result of several factors. Consolidated electric generation sales decreased 3.8 million MWH, or 12%. Retail generation sales decreased 2.1 million MWH, or 8%, while wholesale sales were down 1.7 million MWH, or 27%, compared to the same period last year. (A Summary of Generation Sales and Power Purchases can be found on page FirstEnergy Solutions Corp. (FES)-supplied retail generation and wholesale sales decreased 3.9 million MWH, or 18%. FES retail sales declined 2.2 million MWH, or 13%, primarily due to FES supplying less of the Ohio retail load in the fourth quarter of 2009 compared to nearly 100% of the Ohio load in the same period last year. As of December 31, 2009, FES supplied 77% of the Ohio retail load. FES-supplied wholesale electricity sales decreased 1.7 million MWH, or 41%, primarily due to lower available economic generation during the fourth quarter of 2009. Lower generation margins at the Ohio utilities, Metropolitan Edison Company (Met-Ed) and Pennsylvania Electric Company (Penelec) in the fourth quarter of 2009 reduced earnings by $0.05 per share due to the expiration in 2008 of favorably-priced power supply agreements. FES-supplied retail generation sales reduced earnings by $0.19 per share as lower volumes, primarily in the Ohio franchise territory, more than offset higher unit prices. The combination of the above items reduced retail generation revenues by $0.24 per share. Wholesale revenues were slightly lower than the same period last year. Lower FES wholesale sales ($61 million), were substantiallyoffset by higher PJM Reliability Pricing Model (RPM) capacity revenues at Met-Ed & Penelec ($44 million) and FES ($16 million). Lower fuel expenses, primarily due to reduced generation output, increased earnings by $0.16 per share. Generation output in the fourth quarter of 2009 was 15.7 million MWH, a reduction of 5.2 million MWH, or 25%, compared to the same period last year, primarily due to economic factors in the fourth quarter of 2009. Higher purchased power costs reduced earnings by $0.32 per share.
